Exhibit 99.2 Consolidated Financial Statements Financial Guaranty Insurance Company and Subsidiaries June 30, 2007 Financial Guaranty Insurance Company and Subsidiaries Consolidated Financial Statements June 30, 2007 Contents Consolidated Balance Sheets at June 30, 2007 (Unaudited) and December 31, 2006 Consolidated Statements of Income for the Three Months and Six Months Ended June 30, 2007 and 2006 (Unaudited) Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (Unaudited) Notes to Financial Statements (Unaudited Financial Guaranty Insurance Company and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except per share amounts) June 30, December 31, 2007 2006 (Unaudited) Assets Fixed maturity securities, available for sale, at fair value (amortized cost of$3,793,276 in 2007 and $3,627,344 in 2006) $ 3,733,333 $ 3,627,007 Variable interest entity fixed maturity securities, held to maturity at amortized cost 750,000 750,000 Short-term investments 168,258 211,726 Total investments 4,651,591 4,588,733 Cash and cash equivalents 58,794 29,963 Accrued investment income 53,281 49,843 Reinsurance recoverable on losses 1,111 1,485 Prepaid reinsurance premiums 184,020 156,708 Policy acquisition costs deferred, net 107,846 93,170 Receivable from related parties 2,101 2,483 Property and equipment, net of accumulated depreciation of $2,770 in 2007 and$2,107 in 2006 6,266 2,617 Foreign deferred tax asset 5,031 3,491 Prepaid expenses and other assets 28,135 17,589 Total assets $ 5,098,176 $ 4,946,082 Liabilities and stockholder’s equity Liabilities: Unearned premiums $ 1,402,102 $ 1,347,592 Losses and loss adjustment expense reserves 39,732 40,299 Ceded reinsurance balances payable 9,970 7,524 Accounts payable and accrued expenses and other liabilities 59,317 43,405 Payable for securities purchased 12,268 10,770 Variable interest entity floating rate notes 750,000 750,000 Accrued interest expense– variable interest entity 1,004 1,298 Capital lease obligations 2,263 2,941 Current income taxes payable 14,696 17,520 Deferred income taxes 57,685 76,551 Dividends payable 10,000 10,000 Total liabilities 2,359,037 2,307,900 Stockholder’s equity: Common stock, par value $1,500 per share; 10,000 shares authorized, issued and outstanding 15,000 15,000 Additional paid-in capital 1,906,237 1,901,799 Accumulated other comprehensive (loss) income, net of tax (30,447 ) 6,500 Retained earnings 848,349 714,883 Total stockholder’s equity 2,739,139 2,638,182 Total liabilities and stockholder’s equity $ 5,098,176 $ 4,946,082 See accompanying notes to consolidated financial statements. Financial Guaranty Insurance Company and Subsidiaries Consolidated Statements of Income (Unaudited) (Dollars in thousands) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Revenues: Gross direct and assumed premiums written $ 124,976 $ 163,260 $ 228,151 $ 252,541 Ceded premiums written (31,582 ) (28,887 ) (43,777 ) (35,310 ) Net premiums written 93,394 134,373 184,374 217,231 Increase in net unearned premiums (12,801 ) (62,528 ) (27,198 ) (85,922 ) Net premiums earned 80,593 71,845 157,176 131,309 Net investment income 38,273 34,038 75,673 66,357 Interest income – investments held by variable interest entity 8,755 9,658 20,112 14,595 Net realized gains (losses) 55 (11 ) 316 (11 ) Net realized and unrealized losses on credit derivative contracts (16,318 ) (543 ) (15,856 ) (771 ) Other income 933 506 1,345 1,042 Total revenues 112,291 115,493 238,766 212,521 Expenses: Losses and loss adjustment expenses (5,388 ) (265 ) (4,206 ) (2,198 ) Underwriting expenses 22,776 22,780 51,163 46,897 Policy acquisition costs deferred, net (7,782 ) (8,994 ) (21,755 ) (21,507 ) Amortization of deferred policy acquisition costs 3,871 2,364 7,654 5,556 Other operating expenses 382 (782 ) 778 873 Interest expense – debt held by variable interest entity 8,755 9,658 20,112 14,595 Total expenses 22,614 24,761 53,746 44,216 Income before income tax expense 89,677 90,732 185,020 168,305 Income tax expense 16,572 23,521 41,554 42,383 Net income $ 73,105 $ 67,211 $ 143,466 $ 125,922 See accompanying notes to consolidated financial statements. Financial Guaranty Insurance Company and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Six months ended June 30, 2007 2006 Operating activities Net income $ 143,466 $ 125,922 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of policy acquisition costs deferred 7,654 5,556 Policy acquisition costs deferred, net (21,755 ) (21,507 ) Depreciation of property and equipment 663 566 Amortization of fixed maturity securities 17,423 16,570 Amortization of short-term investments 180 57 Net realizedgains (losses) on investments (316 ) 11 Stock compensation expense 4,433 3,249 Change in accrued investment income, prepaid expenses, foreign deferred tax asset, other assets, and accrued interest expense, net (11,655 ) (13,338 ) Change in net realized and unrealized losses on credit derivative contracts 15,986 2,614 Change in reinsurance recoverable on losses 374 983 Change in prepaid reinsurance premiums (27,312 ) (16,214 ) Change in unearned premiums 54,586 102,138 Change in losses and loss adjustment expenses (567 ) (6,512 ) Change in receivable from related parties 382 7,233 Change in ceded reinsurance balances payable and accounts payable and accrued expenses and other liabilities (2,485 ) 9,753 Change in current federal income taxes receivable – 2,158 Change in current federal income taxes payable (2,824 ) 15,528 Change in deferred federal income taxes 1,259 9,202 Net cash provided by operating activities 179,492 243,969 Investing activities Sales and maturities of fixed maturity securities 133,733 81,391 Purchases of fixed maturity securities (315,811 ) (291,370 ) Purchases, sales and maturities of short-term investments, net 43,274 (8,577 ) Receivable for securities sold 20 (1,023 ) Payable for securities purchased 1,498 20,381 Purchases of fixed assets (4,260 ) (142 ) Purchase of investments held by variable interest entity - (750,000 ) Net cash used in investing activities (141,546 ) (949,340 ) Financing activities Proceeds from issuance of debt held by variable interest entity - 750,000 Dividends paid to FGIC Corp. (10,000 ) - Net cash (used in) provided by financing activities (10,000 ) 750,000 Effect of exchange rate changes on cash 885 (76 ) Net increase (decrease) in cash and cash equivalents 28,831 44,553 Cash and cash equivalents at beginning of period 29,963 45,077 Cash and cash equivalents at end of period $ 58,794 $ 89,630 See accompanying notes to consolidated financial statements. Financial Guaranty Insurance Company and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (continued) (Dollars in thousands, except per share amounts) 1. Business and Organization Financial Guaranty Insurance Company (the “Company”) is a wholly owned subsidiary of FGIC Corporation (“FGIC Corp.”). The Company provides financial guaranty insurance and other forms of credit enhancement for public finance and structured finance obligations. The Company’s financial strength is rated “Aaa” by Moody’s Investors Service, Inc., “AAA” by Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc., and “AAA” by Fitch Ratings, Inc. The Company is licensed to write financial guaranty insurance in all 50 states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, and, through a branch, the United Kingdom. In addition, a United Kingdom subsidiary of the Company is authorized to write financial guaranty business in the United Kingdom and has passport rights to write business in other European Union member countries. 2. Basis of Presentation The consolidated financial statements include the accounts of the Company and all other entities in which the Company has a controlling financial interest.All significant intercompany balances have been eliminated. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for fair presentation have been included. Operating results for the three- and six-month periods ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007.These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2006, including the accompanying notes. Certain 2006 amounts have been reclassified to conform to the 2007 presentation. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes. Actual results could differ from those estimates. 3. Review of Financial Guaranty Industry Accounting Practices On April 18, 2007, the Financial Accounting Standards Board (“FASB”) issued an Exposure Draft of a Proposed Statement of Financial Accounting Standards entitled
